Order of disposition, Family Court, Bronx County (Monica Drinane, J), entered on or about August 7, 2008, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree and attempted assault in the second degree, and placed her with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s fact-finding determination was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility and identification. The victim’s testimony clearly established that appellant was not merely present at the scene of the robbery, but that she participated by punching and kicking the victim. Concur—Tom, J.P., Andrias, Nardelli, DeGrasse and Freedman, JJ.